Case 7:19-mj-02333 Document 1’ Filed on 10/01/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the OCT -i 2019

Southern District of Texas.

 

Gane _
ied States DEMTCONT

hem District
FRED Of Texas

_ David y. Braciey, Clark

Case No. K-/¢-23 33 “MM

United States of America

Kandy Elizabeth Martinez
‘YOB: 1970
United States Citizen

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 30, 2019 in the county of -___ Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section - Offense Description
21 U.S.C. § 841 knowingly and intentionally possess with intent to distibute approximately 18.48
21 U.S.C. § 952 kilograms of Methamphetamine, a Schedule I] substance, and did knowingly

and intentionaly import approximately 18.48 kilograms of Methamphetamine, a
Schedule II controlled substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

‘ - Complainghit’s signature
teosbans— Victor Garza’, HSI Special Agent .

 

Appro ved by Amy L. 3 retnbaum toji] if . Printed name and title

Sworn to before me and signed in my presence.

Date: 10/1/2019: BFS arw — | fees Cn

Judge's signature /
City and state: McAllen, Texas . U.S. Magistrate Judge Peter sby

Printed name and title
Case 7:19-mj-02333 Document 1 Filed on 10/01/19 in TXSD . Page 2 of 2

Attachment “A”

’ On September 30, 2019, Homeland Security Investigations (HSD, McAllen, Texas, was
notified by Customs and Border Protection (CBP) that Kandy Elizabeth Martinez
attempted to enter the United States (U.S.) from Mexico via the Donna Port of Entry in
Donna, Texas, as the driver of a red in color 1999 Dodge van displaying Texas license
plates 254ZBW. During primary inspection, Martinez told the Customs and Border
Protection Officer (CBPO) that she traveled from San Antonio, Texas, to Mexico to
purchase Tylenol. The CBPO referred the vehicle for secondary inspection.

During secondary inspection a CBPO narcotics K-9 alerted to the presence of narcotics. in -
the vehicle. CBP conducted an X-ray exam of the vehicle which revealed anomalies in
the rear passenger quarter panels and in the spare tire. Further inspection of the quarter
panel and spare tire revealed eighteen (18) bundles containing a crystal powdery
substance. The crystal powdery substance field tested positive for methamphetamine.

The eighteen (18) bundles had a total weigh of 18.48 kilograms of methamphetamine. -—

HSI McAllen special agents responded to the port of entry to interview Martinez who
was advised of her Miranda Warnings which she waived and agreed to answer questions
_ without an attorney present. Martinez stated she was crossing the vehicle to make _
money. Martinez she was being paid $3,000.00 to drive the vehicle, which she believed
had drugs inside, into the U.S. for‘a subject in San'Antonio. .
